                           Case 20-10256-KBO              Doc 657       Filed 06/30/21         Page 1 of 2



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

           In re:                                                      Chapter 11

           EARTH FARE, INC., et al.,1                                  Case No. 20-10256 (KBO)

                                             Debtors.                  Jointly Administered
                                                                       Re: Docket Nos. 599, 655

              NOTICE OF (I) ENTRY OF FINDINGS OF FACT, CONCLUSIONS OF LAW AND
             ORDER CONFIRMING THE DEBTORS’ COMBINED DISCLOSURE STATEMENT
               AND JOINT CHAPTER 11 PLAN OF LIQUIDATION; (II) OCCURRENCE OF
                 EFFECTIVE DATES THEREUNDER; AND (III) RELATED DEADLINES

               PLEASE TAKE NOTICE that on June 29, 2021, the United States Bankruptcy Court for the
       District of Delaware (the “Bankruptcy Court”) entered its Findings of Fact, Conclusions of Law
       and Order Confirming the Debtors’ Combined Disclosure Statement and Joint Chapter 11 Plan of
       Liquidation [Docket No. 655] (the “Confirmation Order”). Unless otherwise defined in this Notice,
       capitalized terms used herein shall have the meanings ascribed to them in the Debtors’ Combined
       Disclosure Statement and Joint Chapter 11 Plan of Liquidation (the “Plan”), which is attached to the
       Confirmation Order as Exhibit A.

             PLEASE TAKE FURTHER NOTICE that the Effective Date of the Plan under the
       Confirmation Order was June 30, 2021.

              PLEASE TAKE FURTHER NOTICE that any party in interest wishing to obtain a copy of
       the Confirmation Order may obtain such copy: (i) at https://dm.epiq11.com/case/earthfare/info; or (ii)
       by contacting Brenda Walters, Paralegal, Young Conaway Stargatt & Taylor, LLP, Rodney Square,
       1000 North King Street, Wilmington, Delaware 19801, (302) 573-7791, bwalters@ycst.com. Copies
       of the Confirmation Order may also be reviewed during regular business hours at the Bankruptcy
       Court, 824 North Market Street, Wilmington, Delaware 19801, or may be obtained at the Bankruptcy
       Court’s website at http://www.deb.uscourts.gov by following the directions for accessing the ECF
       system on such site.

                                    FINAL ADMINISTRATIVE CLAIM BAR DATE

       PLEASE TAKE FURTHER NOTICE that each Holder of an Administrative Claim against
       any of the Debtors that arises, accrues or otherwise becomes due and payable during the
       period from August 1, 2020 through and including the Effective Date, other than a Holder of
       (a) a Professional Fee Claim or (b) a Claim for U.S. Trustee Fees, must file with the
       Bankruptcy Court, and serve on the undersigned counsel to the Debtors, a Proof of Claim for
       such Administrative Claim on or before August 16, 2021. Such Proof of Claim must include
       at a minimum: (i) the name of the Debtor(s) that are purported to be liable for the

       1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
             number are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the
             Debtors is P.O. Box 1389, Fletcher, North Carolina 28732.
28290517.1
                      Case 20-10256-KBO        Doc 657     Filed 06/30/21   Page 2 of 2



       Administrative Claim; (ii) the name of the Holder of the Administrative Claim; (iii) the
       amount of the Administrative Claim; (iii) the basis of the Administrative Claim; and (iv)
       supporting documentation for the Administrative Claim. Any Administrative Claim that is
       not timely filed as set forth above will be forever barred, and holders of such Administrative
       Claims will not be able to assert such Claims in any manner against the Wind-Down Officer,
       the Post-Effective Date Debtors, the Debtors, or their Estates, or their respective successors or
       assigns or their respective property.

                               PROFESSIONAL FEE CLAIMS BAR DATE

              PLEASE TAKE FURTHER NOTICE that any Professional of the Debtors or the
       Committee seeking allowance by the Bankruptcy Court of a Professional Fee Claim must file
       its respective final application for allowance of compensation for services rendered and
       reimbursement of expenses incurred prior to the Effective Date on or before July 21, 2021.

              Dated: June 30, 2021         YOUNG CONAWAY STARGATT & TAYLOR, LLP
              Wilmington, Delaware
                                           /s/ Sean T. Greecher
                                           Pauline K. Morgan (No. 3650)
                                           M. Blake Cleary (No. 3614)
                                           Sean T. Greecher (No. 4484)
                                           Shane M. Reil (No. 6195)
                                           Rodney Square
                                           1000 North King Street
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 571-6600
                                           Facsimile: (302) 571-1253
                                           EF@ycst.com

                                           Counsel to the Debtors




28290517.1                                             2
